Judgment affirmed.

Complaint for laud was brought by Josephine Mc-Cardel against Mary A. McCardel. Before the trial the plaintiff died, and tíre case proceeded in the name of her administrator. It was admitted that both parties claimed under the same grantor, Champion. The plaintiff introduced a deed from Champion to Mitchell McCardel, dated March 11, 1865, conveying the land in dispute ; and it was admitted that both parties thereto died before this action was commenced. The plaintiff" then offered a certified copy (after showing the loss of the original) of a deed from Mitchell McCardel to W. M. Riley, trustee for Mrs. Josephine McCardel, dated November 29, 1865, and purporting to convey the land in dispute. It was attested by two witnesses, one of them attesting as clerk of the inferior court of *455Bibb' county. .It was rejected on -the ground that it-was not properly attested, the clerk of the inferior court not being an officer whose attestation would entitle the deed to be recorded. To this ruling the plaintiff excepted.
M. R. Freeman and Hardeman & Nottingham, £oí plaintiff,
cited 42 Ga. 195; 52 Ga. 410; 53 Ga. 87; 54 Ga. 353; 70 Ga. 144; 71 Ga. 106, 119, 735; 72 Ga. 740; 76 Ga. 198; 78 Ga. 188; 82 Ga. 20; 86 Ga. 714.
L. D. Moore and T. B. West, for defendant,
cited 38 Ga. 439; 55 Ga. 143; 71 Ga. 735.